DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to Claim Objections of claims 2 and 4-5 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 112 rejection of claims 1-5 have been considered and found persuasive due to amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to 35 U.S.C. 101 Abstract Idea rejection of claims 1-5 have been considered and found persuasive due amendments, and the rejection has been withdrawn.
Applicant's arguments with respect to Double Patenting rejection of claims 2 and 4-5 have been considered and found persuasive due to Terminal Disclaimer filed on 6/1/2022, and the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: Lee et al. (US 5,617,507) in view of Honda et al. (US 4,850,022) teach all the limitations but do not explicitly teach for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time n-To, further in the past than  a time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain Go of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time n, and for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time n-To, further in the past than a time n by the number of samples To corresponding to the pitch period of the time segment, the pitch gain Go of the time segment, and the predetermined constant Bo, to (2) the signal of the time n.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Lee and Honda to include for a time segment in which a spectral envelope of the signal has been determined to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time n-To, further in the past than  a time n by a number of samples To corresponding to a pitch period of the time segment, a pitch gain Go of the time segment, a predetermined constant Bo, and a value greater than 0 and less than 1, to (2) the signal of the time n, and for a time segment in which a spectral envelope of the signal has been determined not to be flat, obtaining an output signal for each of times in the time segment, the output signal being a signal including a signal obtained by adding (1) a signal obtained by multiplying the signal of a time n-To, further in the past than a time n by the number of samples To corresponding to the pitch period of the time segment, the pitch gain Go of the time segment, and the predetermined constant Bo, to (2) the signal of the time n. Therefore, the claimed invention is deemed novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689. The examiner can normally be reached Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656